Name: Commission Regulation (EC) No 3067/93 of 5 November 1993 amending Regulation (EEC) No 2444/93 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/14 Official Journal of the European Communities 6. 11 . 93 COMMISSION REGULATION (EC) No 3067/93 of 5 November 1993 amending Regulation (EEC) No 2444/93 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency whereas, given the urgency of the said sales in view of the age of the cheese in question, this amendment should apply immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 8 (5) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 2444/93 (3) lays down that a tender is not valid unless it involves an amount of at least ECU 548/ 100 kg ; whereas experience with the first few invitations to tender has shown that this provision is a considerable disincen ­ tive to operators to tender for this sale ; whereas the aim of that provision can equally be achieved by means of the minimum selling price fixed for each partial invitation to tender, taking account, in particular, of the requirement foreseen in Article 8 (2) of Regulation (EEC) No 804/68 ; whereas, therefore, the said paragraph should be deleted ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 2444/93 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 215, 30 . 7. 1992, p. 64. 0 OJ No L 224, 3 . 9 . 1993, p . 9 .